Citation Nr: 1106070	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric condition, to include posttraumatic stress disorder 
(PTSD) and/or schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine Corps 
from January 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  The claim was before the Board on a 
previous occasion, and was remanded in January 2010 for 
procedural compliance.  All actions required by the remand have 
been satisfied.    

The veteran appeared at a Travel Board Hearing in September 2009.  
A transcript is associated with the claims folder.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the last final decision of record, which 
denied service connection for an acquired psychiatric disorder 
(inclusive of PTSD and schizoaffective disorder), relates 
specifically to an unestablished fact necessary to substantiate 
the claim; it raises a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

New and material having been received, the claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2007).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the Veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
The claim on the merits requires additional development, which is 
addressed in the remand below.  Therefore, no further development 
is needed with respect to the aspect of the appeal decided 
herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the 
RO) or the Board that are not appealed in the prescribed time 
period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 
20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  See Knightly v. Brown, 6 Vet. 
App. 200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Analysis-New and Material Evidence

The Veteran in this case initially was denied service connection 
for a psychiatric disorder, inclusive of psychosis and PTSD, in a 
March 1997 rating decision.  The reasoning for this was that 
there was no evidence of a psychiatric disorder in service, no 
linkage of a current psychiatric disorder to service, and though 
there was an opinion that pre-existing PTSD (from childhood) was 
aggravated by in-service stressors, there was no verification of 
those alleged noncombat stressors.  A subsequent rating decision, 
dated in July 2002, determined that the Veteran's arguments and 
submitted statements were duplicative of earlier contentions, and 
the RO declined to reopen the claim.  Again, no appeal was filed, 
and the decision became final.  In the current claim, the Veteran 
asserts that new and material evidence exists to reopen a claim 
for entitlement to service connection for an acquired psychiatric 
disorder.  Based on the evidence of record, the Board agrees.  

During the pendency of this appeal, there has been guidance from 
the U.S. Court of Appeals for Veterans Claims (Court) with 
respect to claims for service connection for psychiatric 
disorders.  That is, the Court has held that a claim for service 
connection for a psychiatric disability encompasses all 
psychiatric symptomatology, regardless of how that symptomatology 
is diagnosed and claimed.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In this regard, although there has been development on 
the PTSD and non-PTSD elements of the appeal as two separate 
claims, the Board must conclude that it is, in fact, a claim for 
one acquired psychiatric condition that encompasses all the 
various manifestations and diagnoses present.  

Prior to the last final decision of record, the Veteran had been 
treated for schizoaffective symptomatology as well as PTSD.  In 
the current petition to reopen, the Veteran has submitted the 
lengthy treatment record of a Samuel H. Albert, M.D. a private 
psychiatrist, who has assessed the Veteran as having both PTSD 
and major depressive disorder.  As opposed to earlier medical 
assessments, which indicate military service aggravated a pre-
existing PTSD, this physician concluded that PTSD was resultant 
from noncombat service in the U.S. Marines.  There is not, 
however, any substantiation of the stressors found in this 
record.  The examiner also concluded that the Veteran's entire 
psychiatric picture, which includes major depression, is "due to 
the events which occurred in the United States Marine Corps."  
The examiner is not specific as to whether the "events" are 
responsible for PTSD or depression.  Indeed, the Veteran was 
categorized as having numerous psychosocial stressors which 
include in-service and post-service factors.  The examiner is not 
clear as to what portion of the psychiatric picture comes from 
service, and what is a post-service development.  This is 
important because if the examiner relates the PTSD to service, 
but not the depression, there would need to be corroborated 
stressors in the record for service connection to be granted.  In 
contrast, if the examiner were to state that depression is 
related to service events, presuming there are no issues with the 
credibility of that assertion, there is no regulatory requirement 
to corroborate the causal "stressor."  

The Board concludes, that with Dr. Albert's opinion, there is at 
least the potential of a nexus between non-PTSD mental illness 
and service.  Dr. Albert's opinion purports to link PTSD to 
service as well; however, as there is nothing submitted to 
corroborate the claimed noncombat stressors, this element of the 
opinion is duplicative of earlier assertions.  The diagnosis of 
major depressive disorder is new, however, and the potential 
linkage of this disorder to events of service is most certainly 
material, in that it relates to unestablished facts necessary to 
substantiate the underlying claim.  As such, for the purposes of 
reopening only, the claim is granted.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for an acquired psychiatric 
disorder is reopened; to that extent only, the claim is granted.  


REMAND

The decision above reopens the Veteran's claim for entitlement to 
service connection for an acquired psychiatric disability.  As 
noted, the basis of reopening is the letter from Dr. Albert, 
dated in January 2006, which potentially links major depressive 
disorder with nonspecific "events" from the Veteran's military 
service (as well as other, post-service financial and personal 
matters).  There is a nexus of PTSD to in-service stressors; 
however, as those alleged stressors are noncombat-related, and as 
there is no indication that the Veteran service in an area where 
he would have been exposed to the threat of hostile or terrorist 
activity, the opinion is not particularly probative.  On remand, 
the Veteran is advised to submit anything in his possession which 
might serve to substantiate those alleged stressors.  Such 
verification need not be from official government sources, and 
letters from in-service "buddies," or letters from family 
members who knew the Veteran at the time of service would be 
particularly helpful in developing the claim.  

With regard to the Veteran's depression, and his historical 
schizoaffective disorder (with or without bipolar features), the 
Board is of the opinion that a comprehensive VA examination 
should be afforded to determine whether there is a causal 
relationship between the Veteran's current psychiatric condition 
and his active military service.  The exact nature of the 
Veteran's psychiatric disorder should be addressed (PTSD, 
depression, psychoses or a combination), and given Dr. Albert's 
opinion, an opinion should be made as to whether it is at least 
as likely as not that any current psychiatric condition had 
causal origins in active service.  Moreover, given the earlier 
diagnoses of record, should the Veteran be determined to have had 
a pre-existing mental condition, the examiner must state whether 
such a disorder was aggravated beyond the natural progression of 
the disease process by his active military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  In this regard, the Veteran 
is advised that he may submit anything in his 
possession which may serve to substantiate 
his alleged "stressors" in service.  The 
Veteran has alleged participation in fights 
and witnessing a sexual assault on a fellow 
soldier, and any "buddy statements," or 
letters to family members, etc., which might 
serve to corroborate the claimed stressful 
events will be particularly helpful to VA 
adjudicators.  

2.  Schedule the veteran for a VA psychiatric 
examination for the purposes of determining 
the nature, approximate onset date, and/or 
etiology of any psychiatric disorder that is 
currently present, to include PTSD, major 
depression, schizoaffective disorder, 
psychoses, and bipolar disorder.  Following a 
review of the relevant evidence in the claims 
file, the clinical evaluation, and any tests 
that are deemed necessary, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that any psychiatric 
disorder that is currently present began 
during service or is causally linked to any 
incident of service, to include claimed 
involvement in violence and witnessing of a 
personal assault.  If the examiner determines 
that the psychiatric disorder pre-existed 
service, the examiner should provide an 
opinion as to whether such a disorder was 
aggravated beyond the natural course of the 
disease process by the events of active 
service in the U.S. Marines.  The examiner 
should reference the Veteran's behavioral 
problems in service, and should indicate if 
those disciplinary actions reflect a 
manifestation of any currently present 
psychiatric condition.  A rationale should 
accompany any opinions, and it would be most 
helpful if the examiner, should he determine 
a psychiatric condition not to be the result 
(either causally or by aggravation) of active 
service, to explain his reasons for 
determining the etiology to be nonservice-
related.  

3.  After the development requested above has 
been completed to the extent possible, re-
adjudicate the Veteran's claim.  If the 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the case 
and given the opportunity to respond. 



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


